Table of Contents Exhibit 15.1 Deloitte Touche Tohmatsu Rua Pasteur, 463 - 5º andar Curitiba – PR – 80250-080 Brasil Tel: + 55 (41) 3312-1400 Fax:+ 55 (41) 3312-1470 www.deloitte.com.br June 30, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C., USA 20549-7561 Dear Sirs/Madams: We have read Item16F of Companhia Paranaense de Energia - COPEL Form 20-F dated June30, 2011, and are in agreement with the statements contained in paragraphs one, two and three in the section “Changes in Registrant’s Certifying Accountant”. We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ Deloitte Touche Tohmatsu Auditores Independentes
